883 F.2d 66
11 ITRD 1512
TEXAS APPAREL CO., Plaintiff-Appellant,v.The UNITED STATES, Defendant-Appellee.
No. 89-1149.
United States Court of Appeals,Federal Circuit.
Aug. 15, 1989.

S. Richard Shostak, Stein Shostak Shostak & O'Hara, Los Angeles, Cal., argued, for plaintiff-appellant.
Kenneth N. Wolf, Commercial Litigation Branch, Dept. of Justice, New York City, argued, for defendant-appellee.  With him on the brief were John R. Bolton, Asst. Atty. Gen., David M. Cohen, Director and Joseph I. Liebman, Atty. in Charge, Intern. Trade Field Office.
James A. Geraghty, Donohue & Donohue, New York City, was on the brief for amicus curiae, Aris Isotoner, Inc.
Before MARKEY, Chief Judge, and MAYER and MICHEL, Circuit Judges.
PER CURIAM.


1
The United States Court of International Trade, in Texas Apparel Co. v. United States, 698 F.Supp. 932 (Ct. Int'l Trade 1988), held that the cost or value of sewing machines "used in the production of the imported merchandise," including their repair parts and the cost of repairs, was properly included by the United States Customs Service in the computed value of imported men's, women's, and boys' jeans as an "assist" under 19 U.S.C. Sec. 1401a(h)(1)(A)(ii) (1982).  Texas Apparel Co. has shown no error in Chief Judge Re's thorough and well-reasoned analysis which specifically, seriatim, and correctly disposes of each of appellant's arguments.  Accordingly, that decision of the Court of International Trade, dated October 25, 1988, is


2
AFFIRMED.